EXHIBIT 10.15.6

 

DAIMLERCHRYSLER

 

DaimlerChrysler Services

 

April 26, 2005

 

Lithia Motors, Inc.

360 E. Jackson Street

Medford, Oregon 97501

Attention:

Jeffrey B. DeBoer

 

Larissa McAlister

 

Re:          Credit Agreement, dated as of February 25, 2003 (as amended, the
“Credit Agreement”), among Lithia Motors, Inc. an Oregon corporation, various
lenders and DaimlerChrysler Services North America LLC, as Agent.

 

This letter serves as notice pursuant to Section 2.6 of the Credit Agreement
that the Termination Date is hereby extended for an additional one year period.
The new Termination Date shall be May 1, 2008. All capitalized terms used herein
without definition have the meanings assigned thereto in the Credit Agreement.

 

Very truly yours,

 

DAIMLERCHRYSLER SERVIES NORTH AMERICA LLC, as Agent and as a Lender

 

By:

/s/ Michele Nowak

 

Its: Credit Director National Accounts

 

 

CONCUR:

TOYOTA MOTOR CREDIT CORPORATION, as a Lender

 

By:

/s/ Reed Boozer

 

Its: National Dealer Credit Manager

 

 

 

 

DaimlerChrysler Services

 

 

North America LLC

 

 

27777 Inkster Road

 

 

CIMS 405-23-05

A Company of the DaimlerChrysler Group

 

Farmington Hills, MI 48334

 

--------------------------------------------------------------------------------